UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-136448 333-128160-01 33-99736-01 333-3526-01 333-39365-01 333-61394-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1822494 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 1 TANGER PROPERTIES LIMITED PARTNERSHIP Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations - for the three and nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4.Controls and Procedures 29 Part II. Other Information Item 1.Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6.Exhibits 30 Signatures 30 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December31, 2007 2006 ASSETS: Rental property Land $ 129,921 $ 130,137 Building, improvement and fixtures 1,074,310 1,068,070 Construction in progress 61,364 18,640 1,265,595 1,216,847 Accumulated depreciation (302,411 ) (275,372 ) Rental property, net 963,184 941,475 Cash and cash equivalents 2,412 8,413 Assets held for sale 2,052 Investments in unconsolidated joint ventures 11,908 14,451 Deferred charges, net 47,306 55,089 Other assets 26,292 21,207 Total assets $ 1,053,154 $ 1,040,635 LIABILITIES AND PARTNERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $778 and $832, respectively) $ 498,722 $ 498,668 Mortgages payable (including a debt premium of $1,654 and $3,441, respectively) 175,312 179,911 Unsecured lines of credit 23,300 697,334 678,579 Construction trade payables 27,943 23,504 Accounts payable and accrued expenses 34,944 24,852 Total liabilities 760,221 726,935 Commitments Partners’ equity General partner 44 227 Limited partners 291,701 309,587 Accumulated other comprehensive income 1,188 3,886 Total partners’ equity 292,933 313,700 Total liabilities and partners’ equity $ 1,053,154 $ 1,040,635 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit data) (Unaudited) Three months ended Nine months ended September30, September30, 2007 2006 2007 2006 Revenues Base rentals $ 37,207 $ 35,260 $ 108,614 $ 101,816 Percentage rentals 2,305 1,736 5,434 4,292 Expense reimbursements 16,719 14,866 47,496 41,271 Other income 2,155 2,400 5,243 5,248 Total revenues 58,386 54,262 166,787 152,627 Expenses Property operating 19,158 17,616 53,893 48,183 General and administrative 4,916 4,147 14,096 12,304 Depreciation and amortization 14,941 13,531 48,870 42,978 Total expenses 39,015 35,294 116,859 103,465 Operating income 19,371 18,968 49,928 49,162 Interest expense 10,087 10,932 30,215 30,856 Income before equity in earnings of unconsolidated joint ventures and discontinued operations 9,284 8,036 19,713 18,306 Equity in earnings of unconsolidated joint ventures 461 539 1,030 971 Income from continuing operations 9,745 8,575 20,743 19,277 Discontinued operations 26 30 91 14,142 Net income 9,771 8,605 20,834 33,419 Preferred unit distributions (1,406 ) (1,406 ) (4,219 ) (4,027 ) Net income available to common unitholders $ 8,365 $ 7,199 $ 16,615 $ 29,392 Income allocated to limited partners 8,297 7,140 16,480 29,151 Income allocated to general partner 68 59 135 241 Basic earnings per common unit Income from continuing operations $ .45 $ .39 $ .90 $ .83 Net income $ .45 $ .39 $ .90 $ 1.60 Diluted earnings per common unit Income from continuing operations $ .45 $ .39 $ .88 $ .82 Net income $ .45 $ .39 $ .89 $ 1.59 Distributions paid per common unit $ .720 $ .680 $ 2.120 $ 2.005 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30 2007 2006 OPERATING ACTIVITIES Net income $ 20,834 $ 33,419 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including discontinued operations) 49,015 43,237 Amortization of deferred financing costs 1,308 1,289 Equity in earnings of unconsolidated joint ventures (1,030 ) (971 ) Compensation expense related to restricted shares and options granted 2,956 2,023 Amortization of debt premiums and discount, net (1,927 ) (1,870 ) Gain on sales of outparcels (402 ) Gain on sales of real estate (13,833 ) Distributions received from unconsolidated joint ventures 2,135 1,775 Net accretion of market rent rate adjustment (877 ) (1,132 ) Straight-line base rent adjustment (2,306 ) (1,698 ) Increase (decrease) due to changes in: Other assets (3,781 ) (7,529 ) Accounts payable and accrued expenses 2,635 2,947 Net cash provided by operating activities 68,962 57,255 INVESTING ACTIVITIES Additions to rental property (58,432 ) (51,408 ) Additions to investments in unconsolidated joint ventures (2,020 ) Return of equity from unconsolidated joint ventures 1,281 Additions to deferred lease costs (2,254 ) (2,409 ) Net proceeds from sale of real estate 21,378 Net cash used in investing activities (59,405 ) (34,459 ) FINANCING ACTIVITIES Cash distributions paid (43,731 ) (40,924 ) Contributions from sole shareholder of general partner 19,445 Proceeds from debt issuances 92,400 279,175 Repayments of debt (71,912 ) (261,025 ) Proceeds from tax incentive financing 5,813 Additions to deferred financing costs (4,155 ) Proceeds from exercise of options 1,872 1,946 Net cash used in financing activities (15,558 ) (5,538 ) Net increase (decrease) in cash and cash equivalents (6,001 ) 17,258 Cash and cash equivalents, beginning of period 8,413 2,926 Cash and cash equivalents, end of period $ 2,412 $ 20,184 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Tanger Properties Limited Partnership and subsidiaries, a North Carolina limited partnership, focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.We are one of the largest owners and operators of factory outlet centers in the United States.As of September 30, 2007, we owned 30 outlet centers with a total gross leasable area, or GLA, of approximately 8.4 million square feet.These factory outlet centers were 97% occupied. We also owned a 50% interest in each of two outlet centers with a GLA of approximately 667,000 square feet and managed for a fee two outlet centers with a GLA of approximately 229,000 square feet. We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the units of partnership interest issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family, through its ownership of the Tanger Family Limited Partnership.Stanley K. Tanger, the Company’s Chairman of the Board and Chief Executive Officer, is the sole general partner of Tanger Family Limited Partnership.Unless the context indicates otherwise, the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries and the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries.The terms “we”, “our” and “us” refer to the Operating Partnership or the Operating Partnership and the Company together, as the text requires. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2006.The December 31, 2006 balance sheet data was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. The accompanying unaudited consolidated financial statements include our accounts and our wholly-owned subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair statement of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 3. Development of Rental Properties Pittsburgh, Pennsylvania During the fourth quarter of 2006, we closed on the acquisition of our development site located south of Pittsburgh, Pennsylvania in Washington County for $4.8 million.Tax incentive financing bonds have been issued, with net proceeds of approximately $16.8 million expected to be received by us as we incur qualifying expenditures during construction of the center.As of September 30, 2007, we have received approximately $6.3 million for qualifying expenditures.We currently expect to open the first phase of the center, approximately 370,000 square feet of GLA, during the third quarter of 2008.Upon completion of the project, the center will total approximately 418,000 square feet of GLA. Expansions at Existing Centers During 2007, we are expanding four centers by a combined 140,000 square feet.These centers are located in Barstow, California; Branson, Missouri; Gonzales, Louisiana and Tilton, New Hampshire.These expansions are projected to begin opening during the fourth quarter of 2007 and first quarter of 2008. Commitments to complete construction of the new development, the expansions and other capital expenditure requirements amounted to approximately $63.2 million at September 30, 2007.Commitments for construction represent only those costs contractually required to be paid by us. Interest costs capitalized during the three months ended September 30, 2007 and 2006 amounted to $484,000 and $594,000, respectively, and for the nine months ended September 30, 2007 and 2006 amounted to $1.0 million and $1.8 million, respectively. Change in Accounting Estimate During the first quarter of 2007, the Company’s Board of Directors formally approved a plan to reconfigure our center in Foley, Alabama.As a part of this plan, approximately 42,000 square feet of GLA will be relocated within the property.The depreciable useful lives of the buildings to be demolished have been shortened to coincide with their demolition dates throughout the first three quarters of 2007 and the change in estimated useful life has been accounted for as a change in accounting estimate.During the third quarter, the remaining 7,500 square feet of GLA was demolished as scheduled.Approximately 17,000 square feet of relocated GLA has opened as of September 30, 2007 with the remaining 25,000 square feet of GLA expected to open in the next two quarters.Accelerated depreciation recognized related to the reconfiguration reduced income from continuing operations and net income by approximately $569,000 and approximately $5.9 million for the three and nine months ended September 30, 2007, respectively.The effect on income from continuing operations per diluted unit and net income per diluted unit was a decrease of $.03 and $.32 per unit for the three and nine months ended September 30, 2007, respectively. 4. Investments in Unconsolidated Real Estate Joint Ventures Our investments in unconsolidated real estate joint ventures as of September 30, 2007 and December 31, 2006 aggregated $11.9 million and $14.5 million, respectively.We have evaluated the accounting treatment for each of the joint ventures under the guidance of FIN 46R and have concluded based on the current facts and circumstances that the equity method of accounting should be used to account for the individual joint ventures.We are members of the following unconsolidated real estate joint ventures: Joint Venture Our Ownership % Project Location Myrtle Beach Hwy 17 50% Myrtle Beach, South Carolina Wisconsin Dells 50% Wisconsin Dells, Wisconsin Deer Park 33% Deer Park, New York 7 Our Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures are not variable interest entities.Our Deer Park joint venture is a variable interest entity but we are not considered the primary beneficiary.These investments are recorded initially at cost and subsequently adjusted for our equity in the venture’s net income (loss) and cash contributions and distributions.Our investments in real estate joint ventures are reduced by 50% of the profits earned for leasing and development services we provided to the Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures.The following management, leasing, marketing and development fees were recognized from services provided during the three and nine months ended September 30, 2007 and 2006 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Fee: Management $132 $104 $388 $260 Leasing 5 167 28 196 Marketing 25 22 82 66 Development 151 313 Total Fees $162 $444 $498 $ 835 Our carrying value of investments in unconsolidated joint ventures differs from our share of the assets reported in the “Summary Balance Sheets – Unconsolidated Joint Ventures” shown below due to adjustments to the book basis, including intercompany profits on sales of services that are capitalized by the unconsolidated joint ventures. The differences in basis are amortized over the various useful lives of the related assets. Wisconsin Dells In March 2005, we established the Wisconsin Dells joint venture to construct and operate a Tanger Outlet center in Wisconsin Dells, Wisconsin.The 264,900 square foot center opened in August 2006. In February 2006, in conjunction with the construction of the center, the Wisconsin Dells joint venture closed on a construction loan in the amount of $30.3 million with Wells Fargo Bank, NA due in February 2009.The construction loan is repayable on an interest only basis with interest floating based on the 30, 60 or 90 day LIBOR index plus 1.30%.The construction loan incurred by this unconsolidated joint venture is collateralized by its property as well as joint and several guarantees by us and designated guarantors of our venture partner.During the second quarter of 2007, the Wisconsin Dells joint venture received $5.0 million in tax incentive financing proceeds which were used to repay amounts outstanding on the construction loan.The construction loan balance as of September 30, 2007 was approximately $25.3 million. Deer Park In October 2003, we established the Deer Park joint venture to develop a shopping center in Deer Park, New York. As of September 30, 2007, the joint venture completed the demolition of existing buildings and parking lots located at the site.Construction has begun on the initial phase that will contain approximately 682,000 square feet of GLA including a 32,000 square foot Neiman Marcus Last Call store, which will be the first and only one on Long Island. Other tenants will include Anne Klein, Banana Republic, BCBG, Christmas Tree Shops, Disney, Eddie Bauer, Reebok, New York Sports Club and many more.Regal Cinemas has also leased 71,000 square feet for a 16-screen Cineplex, one of the few state of the art cineplexes on Long Island.We currently expect to open the first phase of the center during the third quarter of 2008.Upon completion of the project, the shopping center will contain over 800,000 square feet of GLA. 8 In May 2007, the joint venture closed on a $284 million construction loan for the project arranged by Bank of America with a weighted average interest rate of LIBOR plus 1.49%.Over the life of the loan, if certain criteria are met, the weighted average interest rate can decrease to LIBOR plus 1.23%.The loan, which had a balance as of September 30, 2007 of $67.8 million, is originally scheduled to mature in May 2010 with a one year extension option at that date.The loan is collateralized by the property as well as joint and several guarantees by all three venture partners.The joint venture entered into two interest rate swap agreements during June 2007.The first swap is for a notional amount of $49.0 million and the second is a forward starting interest rate swap agreement with escalating notional amounts that totaled $7.3 million as of September 30, 2007.The notional amount of the forward starting interest rate swap agreement will total $121.0 million by November 1, 2008.The agreements expire on June 1, 2009.These swaps will effectively change the rate of interest on up to $170.0 million of variable rate mortgage debt to a fixed rate of 6.75%.See footnote 9, Derivatives, for further discussion relating to these interest rate swap agreements. Condensed combined summary financial information of joint ventures accounted for using the equity method is as follows (in thousands): Summary Balance Sheets – Unconsolidated Joint Ventures As of September 30, 2007 As of December 31,2006 Assets Investment properties at cost, net $72,200 $74,253 Construction in progress 81,638 38,449 Cash and cash equivalents 4,109 6,539 Deferred charges, net 2,746 2,824 Other assets 9,305 15,239 Total assets $169,998 $137,304 Liabilities and Owners’ Equity Mortgages payable $128,886 $100,138 Construction trade payables 14,128 2,734 Accounts payable and other liabilities 3,915 2,767 Total liabilities 146,929 105,639 Owners’ equity 23,069 31,665 Total liabilities and owners’ equity $169,998 $137,304 Three Months Nine Months Ended Ended Summary Statements of Operations - September 30, September 30, Unconsolidated Joint Ventures 2007 2006 2007 2006 Revenues $4,949 $ 4,441 $14,365 $10,269 Expenses Property operating 1,643 1,726 5,003 3,958 General and administrative 60 58 219 131 Depreciation and amortization 1,353 924 4,119 2,498 Total expenses 3,056 2,708 9,341 6,587 Operating income 1,893 1,733 5,024 3,682 Interest expense 1,025 700 3,142 1,847 Net income $868 $1,033 $1,882 $1,835 Tanger’s share of: Net income $461 $539 $1,030 $971 Depreciation (real estate related) 651 444 1,985 1,202 9 5. Disposition of Properties 2007 Transactions In September 2007, we classified our property located in Boaz, Alabama as held for sale.On October 1, 2007, we completed the sale of the property.We received net proceeds of approximately $2.0 million and recorded a gain on sale of real estate of approximately $6,000.As of September 30, 2007, the results of operations for the Boaz outlet center were reclassified to discontinued operations for all periods presented. 2006 Transactions In January 2006, we completed the sale of our property located in Pigeon Forge, Tennessee.Net proceeds received from the sale of the center were approximately $6.0 million.We recorded a gain on sale of real estate of approximately $3.5 million. In March 2006, we completed the sale of our property located in North Branch, Minnesota.Net proceeds received from the sale of the center were approximately $14.2 million.We recorded a gain on sale of real estate of approximately $10.3 million. We continue to manage and lease the Pigeon Forge and North Branch properties for a fee. Based on the nature and amounts of the fees to be received, we have determined that our management relationship does not constitute a significant continuing involvement and therefore we have shown the results of operations and gain on sale of real estate as discontinued operations under the provisions of FAS 144. Below is a summary of the results of operations for the Boaz, Alabama; Pigeon Forge, Tennessee and North Branch, Minnesota properties for the periods presented in this Form 10-Q (in thousands): Three Months Nine Months Summary Statements of Operations - Ended Ended Disposed Properties Included in September 30, September 30, Discontinued Operations 2007 2006 2007 2006 Revenues: Base rentals $ 141 $ 143 $ 417 $879 Percentage rentals 1 6 Expense reimbursements 37 34 103 315 Other income 6 7 15 32 Total revenues 184 184 536 1,232 Expenses: Property operating 105 107 291 660 General and administrative 5 9 4 Depreciation and amortization 48 47 145 259 Total expenses 158 154 445 923 Discontinued operations before gain on sale of real estate 26 30 91 309 Gain on sale of real estate 13,833 Discontinued operations $ 26 $ 30 $91 $ 14,142 10 Outparcel Sales Gains on sale of outparcels are included in other income in the consolidated statements of operations.Cost is allocated to the outparcels based on the relative market value method.Below is a summary of outparcel sales that we completed during the three and nine months ended September 30, 2007 and 2006, respectively (in thousands, except number of outparcels): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Number of outparcels 1 4 Net proceeds $287 $1,150 Gains on sales included in other income $177 $402 6. Other Comprehensive Income Total comprehensive income for the three and nine months ended September 30, 2007 and 2006 is as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net income $9,771 $ 8,605 $20,834 $ 33,419 Other comprehensive income (loss): Reclassification adjustment for amortization of gain on settlement of US treasury rate lock included in net income (66) (62) (194) (183) Change in fair value of treasury rate locks (6,498) (7,490) (1,645) (350) Change in fair value of our portion of our unconsolidated joint ventures’ cash flow hedges (815) (333) (859) 104 Other comprehensive income (loss) (7,379) (7,885) (2,698) (429) Total comprehensive income $2,392 $720 $18,136 $ 32,990 7. Equity Based Compensation During the first quarter of 2007, the Company’s Board of Directors approved the grant of 170,000 restricted Company common shares to the Company’s independent directors and certain of the Company’s officers. The Company’s independent directors' restricted Company common shares vest ratably over a three year period. The officers’ restricted Company common shares vest ratably over a five year period. The grant date fair value of the awards, or $42.31 per Company common share, was determined based upon the closing market price of the Company’s common shares on the day prior to the grant date in accordance with the terms of the Company's Incentive Award Plan.The Company receives one common unit from the Operating Partnership for every two restricted shares issued by the Company.Compensation expense is being recognized in accordance with the vesting schedule of the restricted shares. 11 We recorded equity based compensation expense for the three and nine month periods ended September 30, 2007 and 2006, respectively, as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Restricted units $1,014 $584 $2,801 $1,612 Options 53 296 155 411 Total equity based compensation $1,067 $880 $2,956 $2,023 8. Earnings Per Unit The following table sets forth a reconciliation of the numerators and denominators in computing earnings per share in accordance with Statement of Financial Accounting Standards No. 128, “Earnings Per Share” (in thousands, except per unit amounts): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Numerator Income from continuing operations $ 9,745 $ 8,575 $ 20,743 $ 19,277 Less applicable preferred unit distributions (1,406 ) (1,406 ) (4,219 ) (4,027 ) Income from continuing operations available to common unitholders 8,339 7,169 16,524 15,250 Discontinued operations 26 30 91 14,142 Net income available to common unitholders $ 8,365 $ 7,199 $ 16,615 $ 29,392 Denominator Basic weighted average common units 18,457 18,343 18,436 18,324 Effect of exchangeable notes 117 117 Effect of outstanding options 94 114 109 117 Effect of unvested restricted unit awards 65 68 72 54 Diluted weighted average common units 18,733 18,525 18,734 18,495 Basic earnings per common unit Income from continuing operations $ .45 $ .39 $ .90 $ .83 Discontinued operations .77 Net income $ .45 $ .39 $ .90 $ 1.60 Diluted earnings per common unit Income from continuing operations $ .45 $ .39 $ .88 $ .82 Discontinued operations .01 .77 Net income $ .45 $ .39 $ .89 $ 1.59 Our $149.5 million of exchangeable notes are included in the diluted earnings per unit computation, if the effect is dilutive, using the treasury stock method.In applying the treasury stock method, the effect will be dilutive if the average market price of the Company’s common shares for at least 20 trading days in the 30 consecutive trading days at the end of each quarter is higher than the exchange rate, as adjusted, of $36.1023 per Company common share. 12 The computation of diluted earnings per unit excludes options to purchase common units when the exercise price is greater than the average market price of the common units for the period.The market price of a common unit is considered to be equivalent to twice the market price of a Company common share.No options were excluded from the computations for the three and nine months ended September 30, 2007 and 2006, respectively. Restricted unit awards are included in the diluted earnings per unit computation if the effect is dilutive, using the treasury stock method.A total of 80,000 restricted units were excluded from the computation of diluted weighted average common units outstanding for both the three and nine months ended September 30, 2007.All restricted units issued were included in the computation of diluted weighted average common units outstanding for the three and nine months ended September 30, 2006.If the unit based awards were granted during the period, the units issuable are weighted to reflect the portion of the period during which the awards were outstanding. At September 30, 2007 and December 31, 2006, the ownership interests of the Operating Partnership consisted of the following: 2007 2006 Preferred units: Limited partner 3,000,000 3,000,000 Common units: General partner 150,000 150,000 Limited partners 18,542,006 18,403,973 Total common units 18,692,006 18,553,973 9. Derivatives In accordance with our derivatives policy, all derivatives are assessed for effectiveness at the time the contracts are entered into and are assessed for effectiveness on an on-going basis at each quarter end.All of our derivatives have been designated as cash flow hedges.Unrealized gains and losses related to the effective portion of our derivatives are recognized in other comprehensive income and gains or losses related to ineffective portions are recognized in the income statement.At September 30, 2007, all of our derivatives were considered effective. The following table summarizes the notional values and fair values of our derivative financial instruments as of September 30, 2007. Financial Instrument Type Notional Value Rate Maturity Fair Value TANGER PROPERTIES LIMITED PARTNERSHIP US Treasury Lock $100,000,000 4.526% July 2008 $226,000 US Treasury Lock $100,000,000 4.715% July 2008 $(1,127,000 ) DEER PARK LIBOR Interest Rate Swap (1) $49,000,000 5.47% June 2009 $ (759,000 ) LIBOR Interest Rate Swap (2) $ 7,300,000 5.34% June 2009 $ (1,162,000 ) MYRTLE BEACH HWY 17 LIBOR Interest Rate Swap (3) $35,000,000 4.59% March 2010 $ (28,000 ) (1) Amount represents fair value recorded at the Deer Park joint venture, in which we have a 33.3% ownership interest. (2) Derivative is a forward starting interest rate swap agreement with escalating notional amounts totaling $7.3 million as of September 30, 2007.Outstanding amounts under the agreement will total $121.0 million by November 1, 2008.Amount represents fair value recorded at the Deer Park joint venture, in which we have a 33.3% ownership interest. (3) Amount represents fair value recorded at the Myrtle Beach Hwy 17 joint venture, in which we have a 50% ownership interest. 13 10. Non-Cash Investing Activities We purchase capital equipment and incur costs relating to construction of facilities, including tenant finishing allowances.Expenditures included in construction trade payables as of September 30, 2007 and 2006 amounted to $27.9 million and $21.0 million, respectively. 11. New Accounting Pronouncements In February 2007, the Financial Accounting Standards Board, or FASB, issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FAS Statement No.115,” or FAS 159.FAS 159 permits entities to choose to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis (the fair value option).FAS 159 becomes effective for us on January1, 2008.Management is currently evaluating the potential impact of FAS 159 on our financial statements. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements,” or FAS 157.FAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The provisions of this standard apply to other accounting pronouncements that require or permit fair value measurements.FAS 157 becomes effective for us on January1, 2008.The adoption of FAS 157 is not expected to have a material impact on our financial statements. In July 2006, the FASB issued Interpretation No. 48 “Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No. 109”, or FIN 48, which clarifies the accounting for uncertainty in tax positions. FIN 48 requires that we recognize the impact of a tax position in our financial statements only if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective as of January 1, 2007, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. As a result of the implementation of FIN 48, we recognized no adjustment in retained earnings for unrecognized income tax benefits. We had no provision for uncertain income tax benefits prior to adoption of FIN 48, and this remained unchanged subsequent to the adoption. The tax years 2004 - 2006 remain open to examination by the major tax jurisdictions to which we are subject. 14 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The discussion of our results of operations reported in the unaudited, consolidated statements of operations compares the three and nine months ended September 30, 2007 with the three and nine months ended September 30, 2006.The following discussion should be read in conjunction with the unaudited consolidated financial statements appearing elsewhere in this report.Historical results and percentage relationships set forth in the unaudited, consolidated statements of operations, including trends which might appear, are not necessarily indicative of future operations.Unless the context indicates otherwise, the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries and the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries.The terms “we”, “our” and “us” refer to the Operating Partnership or the Operating Partnership and the Company together, as the text requires. Cautionary Statements Certain statements made below are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend for such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and included this statement for purposes of complying with these safe harbor provisions. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project”, or similar expressions.You should not rely on forward-looking statements since they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond our control and which could materially affect our actual results, performance or achievements.Factors which may cause actual results to differ materially from current expectations include, but are not limited to, those set forth under Item 1A – “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006.There have been no material changes to the risk factors listed there through September 30, 2007. General Overview At September 30, 2007, our consolidated portfolio included 30 wholly owned outlet centers in 21 states totaling 8.4 million square feet compared to 30 wholly owned outlet centers in 21 states totaling 8.4 million square feet at September 30, 2006.The changes in the number of outlet centers and gross leasable area, or GLA, are due to the following events: No. of Centers GLA (000’s) States As of September 30, 2006 30 8,389 21 Reconfiguration: Foley, Alabama (25) Other (1) As of September 30, 2007 30 8,363 21 In September 2007, we classified our property located in Boaz, Alabama as held for sale.On October 1, 2007, we completed the sale of the property.We received net proceeds of approximately $2.0 million and recorded a gain on sale of real estate of approximately $6,000.As of September 30, 2007, the results of operations for the Boaz outlet center were reclassified to discontinued operations for all periods presented. 15 The table set forth below summarizes certain information with respect to our existing outlet centers in which we have an ownership interest or manage as of September 30, 2007. Location GLA % Wholly Owned Properties (sq. ft.) Occupied Riverhead, New York (1) 729,315 98 Rehoboth Beach, Delaware (1) 568,926 98 Foley, Alabama 531,869 99 San Marcos, Texas 442,510 99 Myrtle Beach Hwy 501, South Carolina 426,417 96 Sevierville, Tennessee (1) 419,038 99 Hilton Head, South Carolina 393,094 87 Charleston, South Carolina 352,315 94 Commerce II, Georgia 347,025 98 Howell, Michigan 324,631 99 Park City, Utah 300,602 100 Locust Grove, Georgia 293,868 100 Westbrook, Connecticut 291,051 99 Branson, Missouri 277,883 100 Williamsburg, Iowa 277,230 99 Lincoln City, Oregon 270,280 99 Tuscola, Illinois 256,514 77 Lancaster, Pennsylvania 255,152 100 Gonzales, Louisiana 243,499 100 Tilton, New Hampshire 227,849 100 Fort Meyers, Florida 198,950 96 Commerce I, Georgia 185,750 90 Terrell, Texas 177,490 100 West Branch, Michigan 112,120 100 Barstow, California 109,600 100 Blowing Rock, North Carolina 104,280 98 Nags Head, North Carolina 82,178 100 Boaz, Alabama 79,575 98 Kittery I, Maine 59,694 95 Kittery II, Maine 24,619 94 Totals 8,363,324 97(2) Unconsolidated Joint Ventures Myrtle Beach Hwy 17, South Carolina401,992 Wisconsin Dells, Wisconsin264,929 Managed Properties North Branch, Minnesota 134,480 Pigeon Forge, Tennessee94,694 (1) These properties or a portion thereof are subject to a ground lease. (2) Excludes the occupancy rate at our Charleston, South Carolina outlet center which opened during the third quarter of 2006 and has not yet stabilized. 16 The table set forth below summarizes certain information as of September 30, 2007 related to GLA and debt with respect to our wholly owned existing outlet centers which serve as collateral for existing mortgage loans. Location GLA (sq. ft.) Mortgage Debt (000’s) as of September 30,2007 Interest Rate Maturity Date Capmark RehobothBeach, Delaware 568,926 Foley, Alabama 531,869 Myrtle Beach Hwy 501, South Carolina 426,417 Hilton Head, South Carolina 393,094 Park City, Utah 300,602 Westbrook, Connecticut 291,051 Lincoln City, Oregon 270,280 Tuscola, Illinois 256,514 Tilton, New Hampshire 227,849 $173,658 6.590% 7/10/2008 Net debt premium 1,654 Totals 3,266,602 $175,312 RESULTS OF OPERATIONS Comparison of the three months ended September 30, 2007 to the three months ended September 30, 2006 Base rentals increased $1.9 million, or 6%, in the 2007 period compared to the 2006 period.Approximately $770,000 of the increase was due to the August 2006 opening of our new center in Charleston, South Carolina.Our base rental income increased $1.2 million due to increases in rental rates on lease renewals, incremental rents from re-tenanting vacant space and increases in occupancy rates from period to period from 96.0% to 97.3%.During the 2007 period, we executed 76 leases totaling 277,000 square feet at an average increase of 23% in base rental rates.This compares to our execution of 55 leases totaling 201,000 square feet at an average increase of 3% in base rental rates during the 2006 period. The values of the above and below market leases, recorded when operating properties are acquired, are amortized and recorded as either an increase (in the case of below market leases) or a decrease (in the case of above market leases) to rental income over the remaining term of the associated lease.The values of below market leases that are considered to have renewal periods with below market rents are amortized over the remaining term of the associated lease plus the renewal periods.For the 2007 period, we recorded $277,000 of additional rental income for the net amortization of acquired lease values compared with $326,000 of additional rental income for the 2006 period.If a tenant vacates its space prior to the contractual termination of the lease and no rental payments are being made on the lease, any unamortized balance of the related above or below market lease value will be written off and could materially impact our net income positively or negatively. Percentage rentals, which represent revenues based on a percentage of tenants' sales volume above predetermined levels (the "breakpoint"), increased $569,000 or 33%.The increase is due partially to the addition during the last twelve months of high volume tenants that have met their breakpoints.Reported same-space sales per square foot for the rolling twelve months ended September 30, 2007 were $340 per square foot.This represents a 1% increase compared to the same period in 2006.Same-space sales is defined as the weighted average sales per square foot reported in space open for the full duration of each comparison period. 17 Expense reimbursements, which represent the contractual recovery from tenants of certain common area maintenance, insurance, property tax, promotional, advertising and management expenses, generally fluctuate consistently with the reimbursable property operating expenses to which they relate.Expense reimbursements, expressed as a percentage of property operating expenses, were 87% and 84% in the 2007 and 2006 periods, respectively.The increase in expense reimbursements expressed as a percentage of property operating expense is due to an overall increase in occupancy rates and a decrease in miscellaneous non-reimbursable expenses during the 2007 period such as franchise and excise taxes. Other income decreased $245,000, or 10%, in the 2007 period as compared to the 2006 period.During the 2006 period we recorded a gain of $177,000 on the sale of an outparcel at our Terrell, Texas property.There were no outparcel sales during the 2007 period.Also, during the 2006 period we recognized significant leasing and development fees from our Tanger Wisconsin Dells joint venture.These fees were significantly less in the 2007 period as the center has been in operation for one year.These decreases were offset by increases in miscellaneous vending income. Property operating expenses increased $1.5 million, or 9%, in the 2007 period as compared to the 2006 period.The increase is due primarily to higher property taxes at our Charleston, SC center which was assessed at full value in the 2007 period.In addition, several other centers’ property tax values have increased from the 2006 period.We also experienced a significant increase in property insurance costs as a result of higher policy rates at the time of our last renewal in August 2006. General and administrative expenses increased $769,000, or 19%, in the 2007 period as compared to the 2006 period.The increase is primarily due to additional restricted shares issued in late February 2007.As a percentage of total revenues, general and administrative expenses were 8% in both the 2007 and 2006 periods, respectively. Depreciation and amortization increased $1.4 million, or 10%, in the 2007 period compared to the 2006 period.During the first quarter of 2007, the Company’s Board of Directors formally approved a plan to reconfigure our center in Foley, Alabama.As a part of this plan, approximately 42,000 square feet of GLA will be relocated within the property.The depreciable useful lives of the buildings to be demolished have been shortened to coincide with their demolition dates throughout the first three quarters of 2007 and the change in estimated useful life has been accounted for as a change in accounting estimate. During the third quarter, the remaining 7,500 square feet of GLA was demolished as scheduled.Approximately 17,000 square feet of relocated GLA has opened as of September 30, 2007 with the remaining 25,000 square feet of GLA expected to open in the next two quarters.Accelerated depreciation recognized related to the reconfiguration reduced income from continuing operations and net income by approximately $569,000 for the three months ended September 30, 2007.The effect on income from continuing operations per diluted unit and net income per diluted unit was a decrease of $.03 for the three months ended September 30, 2007. Interest expense decreased $845,000, or 8%, in the 2007 period compared to the 2006 period.The 2006 period included $917,000 in prepayment premium and deferred loan cost write offs associated with the repayment in full of two mortgage loans totaling approximately $15.3 million with interest rates of 8.86%.The average outstanding debt levels and average interest rates were similar for both periods. Discontinued operations include the results of operations for our Boaz, Alabama outlet center which was reclassified as held for sale as of September 30, 2007.The results of operations included in discontinued operations for the 2007 and 2006 periods were $26,000 and $30,000, respectively. 18 Comparison of the nine months ended September 30, 2007 to the nine months ended September 30, 2006 Base rentals increased $6.8 million, or 7%, in the 2007 period compared to the 2006 period.Approximately $3.5 million of the increase was due to the August 2006 opening of our new center in Charleston, South Carolina.Our base rental income increased $3.4 million due to increases in rental rates on lease renewals and incremental rents from re-tenanting vacant space.During the 2007 period, we executed 414 leases totaling 1.7 million square feet at an average increase of 22% in base rental rates.This compares to our execution of 448 leases totaling 1.8 million square feet at an average increase of 14% in base rental rates during the 2006 period. The values of the above and below market leases, recorded when operating properties are acquired, are amortized and recorded as either an increase (in the case of below market leases) or a decrease (in the case of above market leases) to rental income over the remaining term of the associated lease.The values of below market leases that are considered to have renewal periods with below market rents are amortized over the remaining term of the associated lease plus the renewal periods.For the 2007 period, we recorded $877,000 of additional rental income for the net amortization of acquired lease values compared with $1.1 million of additional rental income for the 2006 period.If a tenant vacates its space prior to the contractual termination of the lease and no rental payments are being made on the lease, any unamortized balance of the related above or below market lease value will be written off and could materially impact our net income positively or negatively. Percentage rentals, which represent revenues based on a percentage of tenants' sales volume above predetermined levels (the "breakpoint"), increased $1.1 million or 27%.The increase is due partially to the addition during the last twelve months of high volume tenants that have met their breakpoints.Reported same-space sales per square foot for the rolling twelve months ended September 30, 2007 were $340 per square foot.This represents a 1% increase compared to the same period in 2006.Same-space sales is defined as the weighted average sales per square foot reported in space open for the full duration of each comparison period. Expense reimbursements, which represent the contractual recovery from tenants of certain common area maintenance, insurance, property tax, promotional, advertising and management expenses, generally fluctuate consistently with the reimbursable property operating expenses to which they relate.Expense reimbursements, expressed as a percentage of property operating expenses, were 88% and 86% in the 2007 and 2006 periods, respectively.The increase in expense reimbursements expressed as a percentage of property operating expense is due to a decrease in miscellaneous non-reimbursable expenses during the 2007 period such as franchise and excise taxes. Property operating expenses increased $5.7 million, or 12%, in the 2007 period as compared to the 2006 period.The increase is due primarily to the incremental operating costs at our Charleston, South Carolina outlet center in the 2007 period.In addition, in the first quarter of 2007, we incurred higher snow removal costs at our northeastern properties and we have experienced a significant increase in property insurance costs as a result of higher policy rates at the time of our last renewal during August 2006.Also, several outlet centers’ property tax values have increased from the 2006 period. General and administrative expenses increased $1.8 million, or 15%, in the 2007 period as compared to the 2006 period.The increase is primarily due to restricted shares issued in late February 2007 and February 2006.As a percentage of total revenues, general and administrative expenses were 8% in both the 2007 and 2006 periods, respectively. 19 Depreciation and amortization increased $5.9 million, or 14%, in the 2007 period compared to the 2006 period.During the first quarter of 2007, the Company’s Board of Directors formally approved a plan to reconfigure our center in Foley, Alabama.As a part of this plan, approximately 42,000 square feet of GLA will be relocated within the property.The depreciable useful lives of the buildings to be demolished have been shortened to coincide with their demolition dates throughout the first three quarters of 2007 and the change in estimated useful life has been accounted for as a change in accounting estimate. During the third quarter, the remaining 7,500 square feet of GLA was demolished as scheduled.Approximately 17,000 square feet of relocated GLA has opened as of September 30, 2007 with the remaining 25,000 square feet of GLA expected to open in the next two quarters.Accelerated depreciation recognized related to the reconfiguration reduced income from continuing operations and net income by approximately $5.9 million for the nine months ended September 30, 2007.The effect on income from continuing operations per diluted unit and net income per diluted unit was a decrease of $.32 for the nine months ended September 30, 2007. Interest expense decreased $641,000, or 2%, in the 2007 period compared to the 2006 period.The 2006 period included $917,000 in prepayment premium and deferred loan cost write offs associated with the repayment in full of two mortgage loans totaling approximately $15.3 million with interest rates of 8.86%. Discontinued operations include the results of operations for our Boaz, Alabama outlet center which was reclassified as held for sale as of September 30, 2007, as well as the results of operations and gains on sales of real estate for our Pigeon Forge, Tennessee and North Branch, Minnesota outlet centers which were sold in 2006. The following table summarizes the results of operations and gains on sale of real estate for the 2007 and 2006 periods: Summary of discontinued operations 2007 2006 Operating income from discontinued operations $91 $309 Gain on sale of real estate 13,833 Discontinued operations $91 $14,142 LIQUIDITY AND CAPITAL RESOURCES Net cash provided by operating activities was $69.0 million and $57.3 million for the nine months ended September 30, 2007 and 2006, respectively.The increase in cash provided by operating activities is due primarily to higher operating cash flow from the addition of the Charleston, South Carolina center in August 2006 and higher renewal and re-tenant base rental rates throughout our portfolio.Net cash used in investing activities was $59.4 million and $34.5 million during the first nine months of 2007 and 2006, respectively.Both periods included significant construction activities for new projects with the Charleston, South Carolina outlet center constructed in 2006 and the Pittsburgh, Pennsylvania outlet center under construction in 2007.However, in the 2006 period we received the proceeds from the sale of our Pigeon Forge, Tennessee outlet center which lowered the overall cash usage for investing activities.Net cash used in financing activities was $15.6 million and $5.5 million during the first nine months of 2007 and 2006, respectively.Both periods include significant cash distributions, amounting to $43.7 million in 2007 and $40.9 million in 2006.The 2006 period included net proceeds of $19.4 million from the Company’s sale of 800,000 preferred shares, a significant portion of which was used to repay amounts outstanding on our unsecured lines of credit.These proceeds were contributed to us in exchange for 800,000 preferred units.Tax incentive proceeds received related to our Pittsburgh, Pennsylvania project for the nine months ended September 30, 2007 of $5.8 million further reduced our 2007 cash outflows from financing activities. Current Developments and Dispositions Any developments or expansions that we, or a joint venture that we are involved in, have planned or anticipated may not be started or completed as scheduled, or may not result in accretive net income or funds from operations. In addition, we regularly evaluate acquisition or disposition proposals and engage from time to time in negotiations for acquisitions or dispositions of properties.We may also enter into letters of intent for the purchase or sale of properties.Any prospective acquisition or disposition that is being evaluated or which is subject to a letter of intent may not be consummated, or if consummated, may not result in an increase in net income or funds from operations. 20 WHOLLY OWNED CURRENT DEVELOPMENTS Pittsburgh, Pennsylvania During the fourth quarter of 2006, we closed on the acquisition of our development site located south of Pittsburgh, Pennsylvania in Washington County for $4.8 million.Tax incentive financing bonds have been issued, with net proceeds of approximately $16.8 million expected to be received by us as we incur qualifying expenditures during construction of the center.As of September 30, 2007, we have received approximately $6.3 million for qualifying expenditures.We currently expect to open the first phase of the center, approximately 370,000 square feet of GLA, during the third quarter of 2008.Upon completion of the project, the center will total approximately 418,000 square feet of GLA. Potential Future Developments We currently have an option for a new development site located in Mebane, North Carolina on the highly traveled Interstate 40/85 corridor, which sees over 83,000 cars daily.The site is located halfway between the Research Triangle Park area of Raleigh, Durham, and Chapel Hill, and the Triad area of Greensboro, High Point and Winston-Salem.During the option period we will be analyzing the viability of the site and determining whether to proceed with the development of a center at this location. We have also started the initial pre-development and leasing for a site we have under control in Port St. Lucie, Florida at Exit 118 on Interstate I-95.Approximately 64,000 cars travel by this site each day.Port St. Lucie is one of Florida’s fastest growing cities and is located less than 50 miles north of Palm Beach. At this time, we are in the initial study period on these potential new locations.As such, there can be no assurance that either of these sites will ultimately be developed.During the third quarter of 2007 we put on hold our plans to develop a center in Burlington, New Jersey due to numerous development and site access issues. Expansions at Existing Centers During 2007, we are expanding four centers by a combined 140,000 square feet.These centers are located in Barstow, California; Branson, Missouri; Gonzales, Louisiana and Tilton, New Hampshire.These expansions are projected to begin opening during the fourth quarter of 2007 and first quarter of 2008. Commitments to complete construction of the new development, the expansions and other capital expenditure requirements amounted to approximately $63.2 million at September 30, 2007.Commitments for construction represent only those costs contractually required to be paid by us. UNCONSOLIDATED JOINT VENTURES We are members of the following unconsolidated real estate joint ventures: Joint Venture Our Ownership % Project Location Myrtle Beach Hwy 17 50% Myrtle Beach, South Carolina Wisconsin Dells 50% Wisconsin Dells, Wisconsin Deer Park 33% Deer Park, New York 21 Wisconsin Dells In March 2005, we established the Tanger Wisconsin joint venture to construct and operate a Tanger Outlet center in Wisconsin Dells, Wisconsin.The 264,900 square foot center opened in August 2006. In February 2006, in conjunction with the construction of the center, the Wisconsin Dells joint venture closed on a construction loan in the amount of $30.3 million with Wells Fargo Bank, NA due in February 2009.The construction loan is repayable on an interest only basis with interest floating based on the 30, 60 or 90 day LIBOR index plus 1.30%.The construction loan incurred by this unconsolidated joint venture is collateralized by its property as well as joint and several guarantees by us and designated guarantors of our venture partner.During the second quarter of 2007, the Wisconsin Dells joint venture received $5.0 million in tax incentive financing proceeds which were used to repay amounts outstanding on the construction loan.The construction loan balance as of September 30, 2007 was approximately $25.3 million. Deer Park In October 2003, we established the Deer Park joint venture to develop a shopping center in Deer Park, New York. As of September 30, 2007, the joint venture completed the demolition of existing buildings and parking lots located at the site.Construction has begun on the initial phase that will contain approximately 682,000 square feet of GLA including a 32,000 square foot Neiman Marcus Last Call store, which will be the first and only one on Long Island. Other tenants will include Anne Klein, Banana Republic, BCBG, Christmas Tree Shops, Disney, Eddie Bauer, Reebok, New York Sports Club and many more.Regal Cinemas has also leased 71,000 square feet for a 16-screen Cineplex, one of the few state of the art cineplexes on Long Island.We currently expect to open the first phase of the center during the third quarter of 2008.Upon completion of the project, the shopping center will contain over 800,000 square feet of GLA. In May 2007, the joint venture closed on a $284 million construction loan for the project arranged by Bank of America with a weighted average interest rate of LIBOR plus 1.49%.Over the life of the loan, if certain criteria are met, the weighted average interest rate can decrease to LIBOR plus 1.23%.The loan, which had a balance as of September 30, 2007 of $67.8 million, is originally scheduled to mature in May 2010 with a one year extension option at that date.The loan is collateralized by the property as well as joint and several guarantees by all three venture partners.The joint venture entered into two interest rate swap agreements during June 2007.The first swap is for a notional amount of $49.0 million and the second is a forward starting interest rate swap agreement with escalating notional amounts that totaled $7.3 million as of September 30, 2007.The notional amount of the forward starting interest rate swap agreement will total $121.0 million by November 1, 2008.The agreements expire on June 1, 2009.These swaps will effectively change the rate of interest on up to $170.0 million of variable rate mortgage debt to a fixed rate of 6.75%.See Item 1, footnote 9, Derivatives, for further discussion relating to these interest rate swap agreements. Financing Arrangements At September 30, 2007, approximately 75% of our outstanding long-term debt represented unsecured borrowings and approximately 58% of the gross book value of our real estate portfolio was unencumbered.The average interest rate, including loan cost amortization, on average debt outstanding was 6.70% and 6.67% for the three months ended and 6.61% and 6.46% for the nine months ended September 30, 2007 and 2006, respectively. We intend to retain the ability to raise additional capital, including public debt or equity, to pursue attractive investment opportunities that may arise and to otherwise act in a manner that we believe to be in our unitholders' best interests.At the Company’s 2007 Annual Shareholders’ Meeting, shareholders approved an increase in the Company’s authorized common shares from 50 million to 150 million and addedfour additional classes of Company preferred shares with an authorized amount of four million shares each.During the third quarter of 2006, we, together with the Company, updated our shelf registration as a well known seasoned issuer where we will be able to register unspecified amounts of different classes of securities on Form S-3.To generate capital to reinvest into other attractive investment opportunities, we may also consider the use of additional operational and developmental joint ventures, the sale or lease of outparcels on our existing properties and the sale of certain properties that do not meet our long-term investment criteria. 22 We maintain unsecured, revolving lines of credit that provided for unsecured borrowings of up to $200 million at September 30, 2007.As of September 30, 2007 we had $23.3 million outstanding on these lines of credit which had expiration dates of June 2009.During October 2007, we extended the maturity date of four of our five lines of credit to June 2011 or later representing $175 million of our borrowing base.Based on cash provided by operations, existing credit facilities, ongoing negotiations with certain financial institutions and our ability to sell debt or equity subject to market conditions, we believe that we have access to the necessary financing to fund the planned capital expenditures during 2007. We anticipate that adequate cash will be available to fund our operating and administrative expenses, regular debt service obligations, and the payment of distributions in order for the Company to maintain its status in accordance with Real Estate Investment Trust, or REIT, requirements in both the short and long term.Although we receive most of our rental payments on a monthly basis, distributions to unitholders are made quarterly and interest payments on the senior, unsecured notes are made semi-annually.Amounts accumulated for such payments will be used in the interim to reduce the outstanding borrowings under the existing lines of credit or invested in short-term money market or other suitable instruments. On October 11, 2007, the Trustees of Tanger GP Trust, acting in its capacity as our general partner, declared a $.72 cash distribution per common unit payable on November 15, 2007 to each unitholder of record on October 31, 2007.The Trustees of Tanger GP Trust also declared a $.46875 cash distribution per 7.5% Class C Cumulative Preferred unit payable on November 15, 2007 to holders of record on October 31, 2007. Off-Balance Sheet Arrangements We are a party to a joint and several guarantee with respect to the $25.3 million construction loan obtained by the Wisconsin Dells joint venture during the first quarter of 2006.We are also a party to a joint and several guarantee with respect to the loan obtained by the Deer Park joint venture which currently has a balance of $67.8 million.See “Joint Ventures” section above for further discussion of off-balance sheet arrangements and their related guarantees.Our pro-rata portion of the Myrtle Beach Hwy 17 joint venture mortgage collateralized by the outlet center is $17.9 million. We are not required to provide a guarantee for this mortgage. Critical Accounting Policies and Estimates Refer to our 2006 Annual Report on Form 10-K for a discussion of our critical accounting policies which include principles of consolidation, acquisition of real estate, cost capitalization, impairment of long-lived assets and revenue recognition.There have been no material changes to these policies in 2007. 23 Related Party Transactions As noted above in “Unconsolidated Joint Ventures”, we are 50% owners of the Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures.These joint ventures pay us management, leasing, marketing and development fees, which we believe approximate current market rates, for such services.During the three and nine months ended September 30, 2007 and 2006, we recognized the following fees: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Fee: Management $132 $104 $388 $260 Leasing 5 167 28 196 Marketing 25 22 82 66 Development 151 313 Total Fees $162 $444 $498 $ 835 Tanger Family Limited Partnership is a related party which holds a limited partnership interest in the Operating Partnership.Stanley K. Tanger, the Company’s Chairman of the Board and Chief Executive Officer, is its sole general partner.The only material related party transaction with the Tanger Family Limited Partnership is the payment of quarterly distributions of earnings which were $6.4 million and $6.1 million for the nine months ended September 30, 2007 and 2006, respectively. New Accounting Pronouncements In February 2007, the Financial Accounting Standards Board, or FASB, issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FAS Statement No.115,” or FAS 159.FAS 159 permits entities to choose to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis (the fair value option).FAS 159 becomes effective for us on January1, 2008.Management is currently evaluating the potential impact of FAS 159 on our financial statements. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements,” or FAS 157.FAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The provisions of this standard apply to other accounting pronouncements that require or permit fair value measurements.FAS 157 becomes effective for us on January1, 2008.The adoption of FAS 157 is not expected to have a material impact on our financial statements. The FASB recently proposed FASB staff position, or FSP, APB 14-a, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement)”, or FSP 14-a.The proposed FSP specifies that issuers of such instruments should separately account for the liability and equity components in a manner that will reflect the entity’s nonconvertible debt borrowing rate on the instrument’s issuance date when interest cost is recognized in subsequent periods.During the third quarter of 2006, the Operating Partnership issued $149.5 million of exchangeable senior unsecured notes, or the Exchangeable Notes, that are within the scope of FSP 14-a; therefore, we would be required to record the debt portions of our Exchangeable Notes at their fair value on the date of issuance and amortize the discount into interest expense over the life of the debt. However, there would be no effect on our cash interest payments.As currently proposed, this FSP 14-a will be effective for financial statements issued for fiscal years beginning after December15, 2007 and will be applied retrospectively to all periods presented. Therefore, if adopted as proposed, these changes would be reflected in our financial statements beginning in 2008. 24 In July 2006, the FASB issued Interpretation No. 48 “Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No. 109”, or FIN 48, which clarifies the accounting for uncertainty in tax positions. FIN 48 requires that we recognize the impact of a tax position in our financial statements only if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective as of January 1, 2007, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. As a result of the implementation of FIN 48, we recognized no adjustment in retained earnings for unrecognized income tax benefits. We had no provision for uncertain income tax benefits prior to adoption of FIN 48, and this remained unchanged subsequent to the adoption. The tax years 2004 - 2006 remain open to examination by the major tax jurisdictions to which we are subject. Funds From Operations Funds from Operations, or FFO, represents income before extraordinary items and gains (losses) on sale or disposal of depreciable operating properties, plus depreciation and amortization uniquely significant to real estate and after adjustments for unconsolidated partnerships and joint ventures. FFO is intended to exclude historical cost depreciation of real estate as required by Generally Accepted Accounting Principles, or GAAP, which assumes that the value of real estate assets diminishes ratably over time.Historically, however, real estate values have risen or fallen with market conditions.Because FFO excludes depreciation and amortization unique to real estate, gains and losses from property dispositions and extraordinary items, it provides a performance measure that, when compared year over year, reflects the impact to operations from trends in occupancy rates, rental rates, operating costs, development activities and interest costs, providing perspective not immediately apparent from net income. We present FFO because we consider it an important supplemental measure of our operating performance and believe it is frequently used by securities analysts, investors and other interested parties in the evaluation of REITs, many of which present FFO when reporting their results.FFO is widely used by us and others in our industry to evaluate and price potential acquisition candidates.The National Association of Real Estate Investment Trusts, Inc., of which we are a member, has encouraged its member companies to report their FFO as a supplemental, industry-wide standard measure of REIT operating performance.In addition, a percentage of bonus compensation to certain members of management is based on our FFO performance. FFO has significant limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our results as reported under GAAP.Some of these limitations are: § FFO does not reflect our cash expenditures, or future requirements, for capital expenditures or contractual commitments; § FFO does not reflect changes in, or cash requirements for, our working capital needs; § Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and FFO does not reflect any cash requirements for such replacements; § FFO does not reflect the impact of earnings or charges resulting from matters which may not be indicative of our ongoing operations; and § Other companies in our industry may calculate FFO differently than we do, limiting its usefulness as a comparative measure. Because of these limitations, FFO should not be considered as a measure of discretionary cash available to us to invest in the growth of our business or our dividend paying capacity.We compensate for these limitations by relying primarily on our GAAP results and using FFO only supplementally. 25 Below is a reconciliation of FFO to net income for the three and nine months ended September 30, 2007 and 2006 as well as other data for those respective periods (in thousands): Three months ended Nine months ended September30, September30, 2007 2006 2007 2006 FUNDS FROM OPERATIONS Net income $ 9,771 $ 8,605 $ 20,834 $ 33,419 Adjusted for: Depreciation and amortization attributable to discontinued operations 48 47 145 259 Depreciation and amortization uniquely significant to real estate – consolidated 14,865 13,465 48,641 42,780 Depreciation and amortization uniquely significant to real estate – unconsolidated joint ventures 651 444 1,985 1,202 Gain on sale of real estate (13,833 ) Funds from operations (FFO) (1) 25,335 22,561 71,605 63,827 Preferred unit distributions (1,406 ) (1,406 ) (4,219 ) (4,027 ) Funds from operations available to common unitholders $ 23,929 $ 21,155 $ 67,386 $ 59,800 Weighted average common units outstanding (2) 18,733 18,525 18,734 18,495 (1) The three months ended September 30, 2006 includes gains on sales of outparcels of land of $177.The nine months ended September 30 2006 includes gains on sales of outparcels of land of $402. (2) Includes the dilutive effect of options, restricted unit awards and exchangeable notes. 26 Economic Conditions and Outlook The majority of our leases contain provisions designed to mitigate the impact of inflation. Such provisions include clauses for the escalation of base rent and clauses enabling us to receive percentage rentals based on tenants' gross sales (above predetermined levels, which we believe often are lower than traditional retail industry standards) that generally increase as prices rise.Most of the leases require the tenant to pay their share of property operating expenses, including common area maintenance, real estate taxes, insurance and advertising and promotion, thereby reducing exposure to increases in costs and operating expenses resulting from inflation. While factory outlet stores continue to be a profitable and fundamental distribution channel for brand name manufacturers, some retail formats are more successful than others.As typical in the retail industry, certain tenants have closed, or will close certain stores by terminating their lease prior to its natural expiration or as a result of filing for protection under bankruptcy laws. During 2007 and 2008, respectively, we have approximately 1,572,000 and 1,262,000 square feet of our portfolio coming up for renewal.If we were unable to successfully renew or re-lease a significant amount of this space on favorable economic terms, the loss in rent could have a material adverse effect on our results of operations. As of September 30, 2007, we have renewed approximately 1,127,000 square feet, or 72%, of the square feet scheduled to expire in 2007.The existing tenants have renewed at an average base rental rate approximately 13% higher than the expiring rate.We also re-tenanted approximately 599,000 square feet of vacant space during the first nine months of 2007 at a 38% increase in the average base rental rate from that which was previously charged.As of September 30, 2007, we have completed the renewal of 368,000, or 29%, of the square feet scheduled to expire in 2008.Our factory outlet centers typically include well-known, national, brand name companies.By maintaining a broad base of creditworthy tenants and a geographically diverse portfolio of properties located across the United States, we reduce our operating and leasing risks.No one tenant (including affiliates) accounted for more than 6.2% and 5.7% of our combined base and percentage rental revenues, respectively, for the three and nine months ended September 30, 2007.Accordingly, we do not expect any material adverse impact on our results of operations and financial condition as a result of leases to be renewed or stores to be re-leased. Our centers were 97.3% and 96.0% occupied as of September 30, 2007 and 2006, respectively.Consistent with our long-term strategy of re-merchandising centers, we will continue to hold space off the market until an appropriate tenant is identified.While we believe this strategy will add value to our centers in the long-term, it may reduce our average occupancy rates in the near term. Item 3.Quantitative and Qualitative Disclosures about Market Risk Market Risk We are exposed to various market risks, including changes in interest rates.Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates.We may periodically enter into certain interest rate protection and interest rate swap agreements to effectively convert floating rate debt to a fixed rate basis and to hedge anticipated future financings.We do not enter into derivatives or other financial instruments for trading or speculative purposes. 27 Tanger Properties Limited Partnership In September 2005, we entered into two forward starting interest rate lock protection agreements to hedge risks related to anticipated future financings in 2005 and 2008.The 2005 agreement locked the US Treasury index rate at 4.279% on a notional amount of $125 million for 10 years from such date in December 2005.This lock was unwound in the fourth quarter of 2005 in conjunction with the issuance of the $250 million senior unsecured notes due in 2015 and, as a result, we received a cash payment of $3.2 million.The gain was recorded in other comprehensive income and is being amortized into earnings using the effective interest method over a 10 year period that coincides with the interest payments associated with the senior unsecured notes due in 2015. The 2008 agreement locked the US Treasury index rate at 4.526% on a notional amount of $100 million for 10 years from such date in July 2008.In November 2005, we entered into an additional agreement which locked the US Treasury index rate at 4.715% on a notional amount of $100 million for 10 years from such date in July 2008.We anticipate unsecured debt transactions of at least the notional amount to occur in the designated periods. The fair value of the interest rate protection agreements represents the estimated receipts or payments that would be made to terminate the agreement.At September 30, 2007, we would have paid approximately $901,000 if we terminated the agreements.If the US Treasury rate index decreased 1% and we were to terminate the agreements, we would have to pay $16.5 million to do so.The fair value is based on dealer quotes, considering current interest rates and remaining term to maturity.We do not intend to terminate the agreements prior to their maturity because we plan on entering into the debt transactions as indicated. Myrtle Beach Hwy 17 During March 2005, the Myrtle Beach Hwy 17 joint venture entered into an interest rate swap agreement with a notional amount of $35 million for five years to hedge floating rate debt on the permanent financing that was obtained in April 2005. Under this agreement, the joint venture receives a floating interest rate based on the 30 day LIBOR index and pays a fixed interest rate of 4.59%.This swap effectively changes the rate of interest on $35 million of variable rate mortgage debt to a fixed rate debt of 5.99% for the contract period. The fair value of the interest rate swap agreement represents the estimated receipts or payments that would be made to terminate the agreement.At September 30, 2007, the Myrtle Beach Hwy 17 joint venture would have paid approximately $28,000 if the agreement was terminated.If the LIBOR index decreased 1% and the joint venture were to terminate the agreement, it would have to pay $853,000 to do so.The fair value is based on dealer quotes, considering current interest rates and remaining term to maturity.The joint venture does not intend to terminate the interest rate swap agreement prior to its maturity. The fair value of this derivative is currently recorded as an asset on the joint venture’s balance sheet; however, if held to maturity, the value of the swap will be zero at that time. Deer Park During June 2007, the Deer Park joint venture entered into two interest rate swap agreements to hedge the cash flows from the floating rate construction loan obtained in May 2007 to construct the outlet center in Deer Park, New York.The first interest rate swap had a notional amount of $49 million through May 1, 2009.The second interest rate swap agreement is a forward starting agreement with escalating notional amounts that totaled $7.3 million as of September 30, 2007.The notional amount of the forward starting interest rate swap agreement will total $121.0 million by November 1, 2008.The agreements expire June 1, 2009.These swaps will effectively change the rate of interest on $170.0 million of variable rate mortgage debt to a fixed rate of 6.75%. 28 The fair value of the interest rate swap agreements represents the estimated receipts or payments that would be made to terminate the agreement.At September 30, 2007, the Deer Park joint venture would have had to pay approximately $1.9 million if the agreements were terminated.If the LIBOR index decreased 1% and the Deer Park joint venture were to terminate the agreements, it would have to pay $3.9 million to do so.The fair value is based on dealer quotes, considering current interest rates and remaining term to maturity.The joint venture does not intend to terminate the interest rate swap agreements prior to their maturity. The fair value of these derivatives is currently recorded as a liability on the joint venture’s balance sheet; however, if held to maturity, the value of the swaps will be zero at that time. The following table summarizes the notional values and fair values of our derivative financial instruments as of September 30, 2007. Financial Instrument Type Notional Value Rate Maturity Fair Value TANGER PROPERTIES LIMITED PARTNERSHIP US Treasury Lock $100,000,000 4.526% July 2008 $226,000 US Treasury Lock $100,000,000 4.715% July 2008 $ (1,127,000 ) DEER PARK LIBOR Interest Rate Swap (1) $49,000,000 5.47% June 2009 $(759,000 ) LIBOR Interest Rate Swap (2) $ 7,300,000 5.34% June 2009 $(1,162,000 ) MYRTLE BEACH HWY 17 LIBOR Interest Rate Swap (3) $35,000,000 4.59% March 2010 $(28,000 ) (1) Amount represents fair value recorded at the Deer Park joint venture, in which we have a 33.3% ownership interest. (2) Derivative is a forward starting interest rate swap agreement with escalating notional amounts totaling $7.3 million as of September 30, 2007.Outstanding amounts under the agreement will total $121.0 million by November 1, 2008.Amount represents fair value recorded at the Deer Park joint venture, in which we have a 33.3% ownership interest. (3) Amount represents fair value recorded at the Myrtle Beach Hwy 17 joint venture, in which we have a 50% ownership interest. The fair market value of long-term fixed interest rate debt is subject to market risk.Generally, the fair market value of fixed interest rate debt will increase as interest rates fall and decrease as interest rates rise.The estimated fair value of our total long-term debt at September 30, 2007 was $720.9 million and its recorded value was $697.3 million.A 1% increase or decrease from prevailing interest rates at September 30, 2007 would result in a corresponding decrease or increase in fair value of total long-term debt by approximately $40.5 million.Fair values were determined from quoted market prices, where available, using current interest rates considering credit ratings and the remaining terms to maturity. Item 4.Controls and Procedures Based on the most recent evaluation, the Chief Executive Officer of the Operating Partnership’s general partner, and the Vice President, Treasurer and Assistant Secretary (Principal Financial and Accounting Officer) of the Registrant’s general partner, have concluded that the Operating Partnership’s disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) were effective as of September 30, 2007. There were no changes to the Operating Partnership’s internal controls over financial reporting during the quarter ended September 30, 2007, that materially affected, or are reasonably likely to materially affect, the Operating Partnership’s internal controls over financial reporting. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings Neither the Operating Partnership nor the Company is presently involved in any material litigation nor, to their knowledge, is any material litigation threatened against the Operating Partnership, the Company or its properties, other than routine litigation arising in the ordinary course of business and which is expected to be covered by liability insurance. Item 1A. Risk Factors There have been no material changes from the risk factors disclosed in the “Risk Factors” section of our Annual Report on Form 10-K for the year ended December 31, 2006. Item 6.Exhibits 31.1 Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 31.2 Principal Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 32.1 Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. 32.2 Principal Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. TANGER PROPERTIES LIMITED PARTNERSHIP By: TANGER GP TRUST, its sole general partner By: /s/ Frank C. Marchisello, Jr. Frank C. Marchisello, Jr. Vice President, Treasurer & Assistant Secretary DATE: November 8, 2007 30 Exhibit Index Exhibit No.Description 31.1 Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350,as Adopted Pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 31.2 Principal Financial Officer Certification Pursuant to 18 U.S.C. Section 1350,as Adopted Pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 32.1 Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350,as Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. 32.2 Principal Financial Officer Certification Pursuant to 18 U.S.C. Section 1350,as Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. 31
